UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     02/20/2020
SHANET VIRUET,

                                                Plaintiff,                        ORDER

                             -against-                                   16-CV-8327 (JGK) (KHP)

THE CITY OF NEW YORK et al.,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The Court held a status conference on February 19, 2020. Plaintiff arrived 15 minutes

late to the conference, which was scheduled to begin promptly at 3:30 p.m. Plaintiff is directed

to plan ahead to arrive on time for court conferences. Failure to comply with Court orders

and late arrivals may result in sanctions.

         As discussed during the conference, Plaintiff’s responses and objections to Defendant’s

written discovery demands shall be served by no later than March 6, 2020. Plaintiff is directed

to serve her document requests and interrogatories, if any, by no later than March 6, 2020.

Plaintiff is encouraged to serve written discovery requests sooner. To ensure the prompt

exchange of information, and consistent with this Court’s Order at Docket Number 131, the

parties are directed to continue exchanging discovery materials via both email and regular mail.

         By no later than February 21, 2020, Plaintiff shall file a letter with the Court advising the

Court whether she will be available to be deposed on April 10, 2020 (the deposition date for

Plaintiff noticed by Defendants). If Plaintiff is unavailable for her deposition on April 10, 2020,

her letter should also include three alternate dates when she will be available to be deposed.

Plaintiff must make herself available for her deposition before the close of fact discovery on
April 30, 2020. To the extent Plaintiff wishes to take depositions, she is directed to serve

deposition notices by no later than March 6, 2020.

       Plaintiff has alleged disability discrimination under the New York City Human Rights Law

based on “physical impairments including but not limited to general ligament laxity and chronic

sacroiliitis” that impact her mobility. (Doc. No. 17 ¶ 6.) As discussed at the conference, in light

of this claim, Defendant is entitled to discovery concerning Plaintiff’s alleged disabilities.

Accordingly, to allow time to collect medical records from third-party medical providers,

Plaintiff shall sign the HIPAA authorizations provided by Defendants for this purpose by no later

than February 21, 2020. The parties are directed to meet and confer with respect to the

breadth of those authorizations. If the parties agree to narrow the scope of the authorizations,

Plaintiff may sign a revised, more narrowly-tailored HIPAA authorization. At the conference,

Plaintiff indicated that she is seeking only “garden variety” emotional distress damages and

does not intend to rely on mental health care providers or experts to support her allegations of

emotional distress. To the extent Plaintiff is not claiming any mental health-related disability

and is only seeking “garden variety” emotional distress damages, Plaintiff shall not be required

to provide mental health medical records or authorizations for the same. Plaintiff shall file a

letter with the Court by February 21, 2020, confirming/clarifying her position as to mental

health-related disabilities and damages.

       To the extent the parties wish to designate certain information exchanged in discovery,

such as medical records, personnel information or other sensitive information, “confidential,”

they may utilize the Court’s Model Protective Order:

                                                  2
https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Parker%20Model%

20Protective%20Order%205-21-19%20%281%29.pdf.

        The next status conference is scheduled for March 31, 2020 at 4:00 p.m. in Courtroom

17D, 500 Pearl Street, New York, New York. The parties are directed to file a joint status letter

one week before the conference, on March 24, 2020, identifying any issues the parties wish to

raise with the Court.

        For other discovery rulings and directions, the parties are directed to the transcript of

the conference. The Clerk of Court is respectfully directed to mail a copy of this Order to

Plaintiff.


        SO ORDERED.

Dated: February 20, 2020
       New York, New York

                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                 3
